—Order, Supreme Court, New York County (Paula Omansky, J.), entered May 21, 2001, which denied defendant’s motion pursuant to CPLR 510 (3) for a change of venue to Monroe County, unanimously affirmed, without costs.
The motion was properly denied for failure to describe the substance and explain the materiality of the expected testimony of the only witness who defendant asserts would be inconvenienced by a trial in New York County (see, Pellegrino v File, 283 AD2d 266; Moye v H.L. Green, Inc., 159 AD2d 242). In addition, both plaintiff and his treating physician reside in New York County. Concur — Tom, J. P., Andrias, Lerner, Saxe and Buckley, JJ.